DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s claim amendments and arguments filed on 02/08/2021 are acknowledged.  
However, applicants’ arguments for the previous 101 and 103 rejection are not found persuasive.  Accordingly, the previous rejections have been maintained. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 02/08/2021 have been fully considered but they are not persuasive, for the following reasons:  
With regard to 101 rejection, applicants argue that when the claim is view as a whole, the claim are not simply directed to an abstract idea, and the recited additional limitations or steps when considered as a combination are more than a mere instruction to “apply” the abstract idea using well-understood, routine or conventional techniques in the field. 
In fact, the claim(s) is analyzed as a whole. The nature-based product limitations are recited in the claim(s), for example marker genes), and the analysis of the claim as a whole indicates that this claim is focused on a process of comparing information about the products, and is not focused on the products per se. So, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations in this claim. In addition, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the abstract idea. The claim recites a step(s) of comparing the information about 
With regard to 101 rejection, applicants further argue that the examiner also refers to Example 31 of the subject matter eligibility guidelines and this example is directed to a method of screening for a genetic mutation and this is quite different from screening a test substance to determine if it has activity against a FGFR3 disease. 
It appears that the rejection does not recited Example 31. 
With regard to 103, applicants argument on Takahashi, is that the examiner relies on the description "Human iPS cells were similar to human embryonic stem (ES) cells in morphology, proliferation, surface antigens, gene expression, epigenetic status of pluripotent cell-specific genes, and telomerase activity." Please see the SUMMARY of Takahashi. However, this disclosure merely states that human iPS cells are similar to human ES cells. Therefore, those skilled in the art would not have been motivated to replace the "cell line" in claim 1 of Yayon with iPS cells based on this description. 
The purpose of Takahashi et al is to show the advantages of iPSCs over stable cell lines or stem cell lines. It does not appear that the teachings of Takahashi et al are mere statements, given the fact that the disclosure showed several evidences in the entire document. If iPSCs have advantages over stable cell lines, and art does not teach any disadvantages, why one would not go for the iPSCs. Therefore, a skilled person in the art immediately envision the advantages and would prefer to use iPSCs or combine with the teachings of Yayon et al.   
With regard to 103, applicants further argue that the technology disclosed by Keeney has nothing to do with the subject matter of the present invention. Therefore, those skilled in the art would not have looked to Keeney to cure the deficiencies of Yayon and Jaiswal. 
Keeney et al also is to show the advantages of iPSCs over the stem cells and differentiated cells. This prior art is an additional evidence in the rejection, in addition to Takahashi et al. 
With regard to 103 rejection, applicants further argue that none of ordinary skill in the art at the time of the invention would not have been motivated to modify the teachings of Yayon alone or in view of Jaiswal with the teachings of Takahashi and/or Keeney since the disclosure of Takahashi is very general and the disclosure of Keeney is irrelevant to the teachings of Yayon and Jaiswal. For at least these reasons, the present claims are not obvious over the cited references. 
At the outset, the claimed method with the recited steps, are nothing but automation of series of steps in measuring the levels of specific known components or markers in the cell lines. All individual steps are known, and so, it is not clear the criticality of the invention from the claim language. Applicants need to explain, is differentiating critical or is measuring indicators critical or is identifying the test substance critical or combination?
All the recited steps are known in the art and that means all the claimed elements were known in the prior art, such as applicants basic assay (Simopoulou et al) for the claimed screening method, established similar screening methods (Yayon et al and Jaiswal et al), advantages of iPSCs (Takahashi et al and Keeney et al) and recited markers (Simopoulou et al, Wei et al and Lefebvre et al), and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim Rejections - 35 USC § 101 [Maintained]
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptide which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106, also please see the flow chart below. 

    PNG
    media_image1.png
    896
    617
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Eligibility Step 1: Whether a claim is to a statutory category. 

The claim 1 recites a step or act, i.e., provides contacting cells with a test substance, and measuring/identify a test substance based on the comparison of cells not in contact with the test substance. Thus, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES).  
Eligibility Step 2A and Two Prong Inquiry: Whether a claim is directed to a Judicial Exception.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of measuring and identifying based on comparison to a standard, is considered a judicial exception of an abstract idea. The step a) of contacting cells with a test substance is not a t is apparent that the step of comparing could be performed by a human using mental steps or basic critical thinking. The specific information that is being compared merely narrows the abstract idea, which does not make the comparison step less abstract and is not sufficient to provide eligibility on its own. Thus, the claim is directed to an abstract idea. (Step 2A: YES). 
Eligibility Step 2B: Whether a claim is recited additional elements that amount to significantly more than the Judicial Exception.
Note that although nature-based product limitations are recited in the claim (e.g., marker genes), analysis of the claim as a whole indicates that this claim is focused on a process of comparing information about the products, and is not focused on the products per se. Thus, there is no need to perform the markedly different characteristics analysis on the recited nature-based product limitations in this claim. 
Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the abstract idea. The claim recites a step(s) of comparing the information about the products, all of which were identified as the abstract idea explained above. There are no other elements/steps recited in the claim. Accordingly, the claim as a whole does not amount to significantly more than the abstract idea of comparing information (Step 2B: NO). The claim is not patent eligible. 
Likewise, the specific steps of differentiating chondrocytes of claim 17, are also well-known, routine and conventional, and therefore are not considered significantly more than the judicial exception. Claims 18-21 are merely information and not considered significantly more than the judicial exception.
For these reasons, claims 16-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103 [Maintained]
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yayon et al (US 2004/0014024 A1) in view of Jaiswal et al (US 2004/0109850 A1), Takahashi et al (Cell, 131, 861-872, Nov 30, 2007; see applicants filed IDS, dated 08/09/2018), Keeney et al (Current Opinion in Biotechnology, 2011, 22, 734-740), applicants acknowledged prior art, Simopoulou et al (Journal of Orthopeadic Research, Jan 2010, 110-115; see applicants filed IDS, dated 08/09/2018), Wei et al (European Cells and Materials, 2012, 23, 1-12), and Lefebvre et al (The EMBO Journal, 1998, Vol.17, No.19, 5718-5733).     
Yayon et al teach an in vitro screening assay for antagonists of FGFR-mediated malignant cell transformation comprising the steps: (i) providing a stable cell line genetically engineered to express a recombinant fibroblast growth factor receptor (FGFR) selected from FGFR1, FGFR2 and FGFR3, wherein the malignant potential of said cell line is modulated by said FGFR; (ii) subjecting said cell line of (i) to treatment with the corresponding FGF ligand and a candidate antagonist; and (iii) measuring an FGFR downstream signaling event, wherein an antagonist is identified by suppressing said FGFR downstream signaling event [see claims 1-3 and 0098]. The cells are transfected or infected with an expression vector containing a DNA encoding the constitutively active mutant FGFR3 comprising the G380R substitution [see claims 6-9]. The cell line is derived from a chondrocyte cell line, and the chondrocyte cell line is derived from an RCJ cell, wherein the RCJ cell line is a non-transformed rat chondrocyte, which pluripotent mesodermal stem cell line derived from neonatal rat calvaria [see claims 17-18 and 0090].
Yayon et al further teach that the mutations in FGFR3 have been implicated in skeletal dysplasias, and achondroplasia, the most common form of human dwarfism is caused by a point mutation (G380R substitution) in the transmembrane domain of the FGFR3 gene [0003].
Yayon et al further teach that the FGFR downstream signaling event is a cell differentiation-related effect selected from cell aggregation, formation of nodules and/or formation of cartilage, said effect being detected by light microscopy, turbidimetry, or flow cytometry, and also teach that the FGFR downstream signaling event is a cell differentiation-related effect being a change in the expression at RNA or protein levels of a marker of cell differentiation selected from bone sialoprotein, matrilin-3, type X collagen, 4-1BB, ILA, type II collagen and/or MGP. [see claims 4 and 5]. 
The differences between instant claims and Yayon et al are as follows:
(i) Yayon et al silent on iPSCs having FGFR3 mutation into chondrocytes with the recited conditions;
(ii) Yayon et al silent on steps for differentiation of iPSCs into chondrocytes, recited in claim 17;
 (iii) Yayon et al silent on the recited markers for identifying the test substance.
With regard to (i) of above, in fact Yayon et al teach the cell lines, derived from a chondrocyte cell line, and the chondrocyte cell line is derived from an RCJ cell, wherein the RCJ cell line is a non-transformed rat chondrocyte, which has been subcloned from a pluripotent mesodermal stem cell line derived from neonatal rat calvaria [see claims 17-18 and 0090]. 
Yayon et al have FGFR3 mutation.
With regard to differentiation in the presence of test substance or conditions for the differentiation, Jaiswal et al teach a method of screening for an agent that modulates the differentiation of a population of stem cells into osteoblast cells comprising: (a) exposing to the stem cells an agent to be tested, and (b) measuring FGFR3 expression or activity following exposure to the agent, wherein an increase in FGFR3 expression or activity is indicative of an agent capable of stimulating stem cells to differentiate into osteoblast cells [see claim 5]. 
Though Jaiswal et al does not each chondrocytes, but the purpose of Jaiswal et al is to show the test substance can be added in the cell differentiation process. 
However, but Yayon et al and Jaiswal et al silent on iPSCs, but the following prior art teach the advantages of iPSCs over stable cell lines or stem cell lines:
Takahashi et al teach that human iPS cells were similar to human embryonic stem cells in morphology, proliferation, surface antigens, gene expression, epigenetic status of pluripotent cell-specific genes, and telomerase activity [see abstract]. 
Keeney et al teach advantages of iPS cells over the stem cells and differentiated cells in cartilage tissue engineering, such as iPSCs have advantages of no ethical controversy, patient-specific and unlimited self-renewal etc [see Table 1]. 
With regard to (ii) of above, applicants acknowledged or applicants acknowledged art teach Generation of iPS cells. In addition, the specification says “Induction of differentiation of the iPS cells into chondrocytes may be achieved by any method in the art [see Methods for inducing differentiation towards chondrocytes, in the specification].  
With regard to (iii) of above, though these markers are expected to present or inherently present in the cells associated with FGFR3 diseases, nevertheless, the following prior art teach the applicants recited markers:
Simopoulou et al teach protective effect of atorvastatin, a HMG-CoA reductase inhibitor, in cultured osteoarthritic chondrocytes, specifically COL2A1 and AGC (aggrecan) after atorvastatin treatment and observed that atorvastatin treatment produced a significant increase in AGC and COL2A1 mRNA expression in the 50umol/L atorvastatin chondrocyte cultures compared to untreated [abstract, Fig.2A and its corresponding text in page 112] and concluded that clinical relevance of their results indicates a potential effect of atorvastatin on articular cartilage undergoing osteroarthritic degeneration, mostly by reducing cartilage degradation [see conclusion remarks in page 114]. 
Wei et al teach chondrogenic differentiation of iPS cells from osteoarthritic chondrocytes in alginate matrix, and the gene expression analysis showed that their combinational strategy promotes the differentiation of the established iPSCs into chondrocytes in alginate matrix. In addition, an increased expression of cartilage-related genes, including collagen II, aggrecan, and COMP, and decreased gene expression of the degenerative cartilage marker, VEGF, were observed [see abstract]. 
Lefebvre et al teach L-Sox5/Sox6 and Sox9, which belong to two different classes of Sox transcription factors, cooperate with each other in expression of Col2a1 and possibly other genes of the chondrocytic program [see abstract].
Therefore, based on the above teachings, all the claimed elements were known in the prior art, such as applicants basic assay (Simopoulou et al) for the claimed screening method, established similar screening methods (Yayon et al and Jaiswal et al), advantages of iPSCs Takahashi et al and Keeney et al) and recited markers (Simopoulou et al, Wei et al and Lefebvre et al), and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Even though the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 2007), but such modifications are also axiomatic or obvious, because of their importance in the combinations with easily available technology to make them as evidenced from the above cited prior art, for two separate following reasons:
First, one is motivated to automate or develop alternative screening method from known individual steps, in this case combination of above cited references.    
Second, as an alternative branch, one is motivated to apply or expand, such to test the combination of art defined individual compounds in a single screen method, and its role or advantages in finding a test substance, which can be used to obtain valuable information for the existing field.    
Hence, it is clear that under either of these two branches, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
Moreover, there is always a need to explore advantages of screening methods, because of economic benefits, to adopt with the constantly changing technology, without significantly altering its basic chemical process (first branch), or that there is always a need to reduce the time, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658